EXHBIIT LOAN AND SECURITY AGREEMENT (ACCOUNTS AND INVENTORY) OBLIGOR # NOTE # AGREEMENT DATE August 17, 2007 CREDIT LIMIT $25,000,000.00 INTEREST RATE Base Rate; minus 0.50% Or LIBOR; plus 1.35% OFFICER NO./INITIALS 49540/RH This LOAN AND SECURITY AGREEMENT (Accounts and Inventory) is dated as of August 17, 2007 by and between KINERGY MARKETING, LLC, an Oregon limited liability company (“Borrower”) and COMERICA BANK, a Michigan corporation (“Bank”). RECITALS WHEREAS, Borrower has requested that Bank establish a credit facility the proceeds of which are to be used to for working capital; and WHEREAS, Bank is willing to make such credit facility available to Borrower upon and subject to the terms and conditions hereinafter set forth. AGREEMENT NOW, THEREFORE, for good and valuable consideration, the receipt of which is hereby acknowledged, the parties agree as set forth below. 1.DEFINITIONS. As used in this Agreement, the following terms shall have the following definitions: 1.1“Accounts” means all “accounts” (as defined in the UCC) together with all instruments, documents, and chattel paper related thereto; all guaranties, letters of credit, or other security therefore, now owned or hereafter created or acquired by Borrower including, without limitation, all of the following now owned or hereafter created or acquired by Borrower: (a) accounts receivable, contract rights, book debts, notes, drafts and other obligations or indebtedness owing to Borrower arising from the sale, lease or exchange of goods or other property and/or the performance of services; (b) Borrower’s rights in, to and under all purchase orders for goods, services or other property from Borrower; (c) Borrower’s rights to any goods, services or other property arising out of Accounts (including returned or repossessed goods and unpaid sellers’ rights of rescission, replying, reclamation and rights to stoppage in transit); (d) monies due to or to become due to Borrower under all contracts for the sale, lease or exchange of goods or other property and/or the performance of services including the right to payment of any interest or finance charges with respect thereto (whether or not yet earned by performance on the part of Borrower); and (e) proceeds of any of the foregoing and all collateral security and guaranties of any kind given by any Person with respect to any of the foregoing. 1.2“Account
